UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7445



In Re: CHRISTOPHER W. GANNON,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-99-60)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Christopher W. Gannon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher W. Gannon has filed a request for this Court to

expedite the district court’s review of his 28 U.S.C.A. § 2254

(West Supp. 1999) petition.      We construe Gannon’s request as a

petition for a writ of mandamus and deny it.     The district court

has recently ordered the Respondents to answer Gannon’s petition.

Therefore, we find no undue delay.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976).    Mandamus relief is only available when there are

no other means by which the relief sought could be granted.   See In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).      The party seeking

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).      Gannon has not

made such a showing.    Accordingly, while we grant Gannon leave to

proceed in forma pauperis, we deny Gannon’s petition for mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                  2